      6:19-cv-01567-JD         Date Filed 03/08/21       Entry Number 126        Page 1 of 7




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                 GREENVILLE DIVISION

EDEN ROGERS and BRANDY WELCH, )                                Case No.: 6:19-cv-01567-JD
                                            )
                        Plaintiffs,         )
                                            )
                    vs.                     )
                                            )                          ORDER
UNITED STATES DEPARTMENT OF                 )
HEALTH AND HUMAN SERVICES;                  )
ALEX AZAR, in his official capacity as      )
Secretary of the UNITED STATES              )
DEPARTMENT OF HEALTH AND                    )
HUMAN SERVICES; ADMINISTRATION )
FOR CHILDREN AND FAMILIES; LYNN )
JOHNSON, in her official capacity as        )
Assistant Secretary of the                  )
ADMINISTRATION FOR CHILDREN                 )
AND FAMILIES; SCOTT LEKAN, in his )
official capacity as Principal Deputy       )
Assistant Secretary of the                  )
ADMINISTRATION FOR CHILDREN                 )
AND FAMILIES; HENRY MCMASTER, )
in his official capacity as Governor of the )
STATE OF SOUTH CAROLINA; AND                )
MICHAEL LEACH, in his official capacity )
as State Director of the SOUTH              )
CAROLINA DEPARTMENT OF SOCIAL )
SERVICES,                                   )
                                            )
                        Defendants.         )
                                            )


       This matter is before the Court on Defendants United States Department of Health and Human

Services (“HHS”); Administration for Children and Families (“ACF”); Alex Azar, II, in his official

capacity as Secretary of HHS; Lynn Johnson, in her official capacity as Assistant Secretary for ACF;

and Scott Lekan, in his official capacity as Principal Deputy Assistant Secretary of ACF (collectively

the “Federal Defendants”) Motion for Protective Order under Federal Rule of Civil Procedure

26(c). Federal Defendants request that the Court enter a protective order prohibiting Plaintiffs from

                                                  1
      6:19-cv-01567-JD         Date Filed 03/08/21      Entry Number 126        Page 2 of 7




seeking discovery from the Federal Defendants in this case beyond the limitations of the

Administrative Procedure Act (“APA”), including a requirement that discovery may only be served

with leave of Court obtained under APA standards after the Federal Defendants produce the

administrative record. For the reasons set forth herein, the Federal Defendants’ motion is granted.

                                         BACKGROUND

       Plaintiffs, a married couple and Greenville-area residents, allege that they reached out to

Miracle Hill Ministries (“Miracle Hill”), in April 2019 to inquire about working with the

organization to seek State licensure as foster parents. Miracle Hill is a licensed child-placing

agency in South Carolina that, among other things, recruits people to serve as foster parents in the

SC Foster Care Program and assists them in obtaining foster-care licenses, (DE 1, ¶¶ 72, 73, 78–

80; DE 50-2, p. 1.) Miracle Hill ultimately declined to assist Plaintiffs with obtaining State

licensure because of its religious conviction that it should work only with foster parents who share

Miracle Hill’s religious beliefs. (DE 1, ¶ 81.) Plaintiffs allege that they have been denied the same

opportunities to be foster parents in the SC Foster Care Program as families with whom Miracle

Hill services, that they have suffered stigma, and that they have been coerced to support Miracle

Hill’s religious beliefs. (DE 1, ¶¶ 120, 134.)

       Plaintiffs’ claims against the Federal Defendants concern a regulatory exception issued to

South Carolina in January 2019. That exception arises out of HHS’ award of grants to South Carolina

under Title IV-E of the Social Security Act, which authorizes federal funding to states “[f]or the

purpose of enabling each State to provide, in appropriate cases, foster care” programs for eligible

children. 42 U.S.C. § 670. To be eligible for Title IV-E payments, a state must submit a foster care

plan containing certain features for HHS approval. Id. at § 671(a). Title IV-E grants may encompass

reimbursement to states for administrative expenses necessary for the provision of child placement

services and the proper and efficient administration of the Title IV-E foster care program. Id. at §


                                                 2
       6:19-cv-01567-JD         Date Filed 03/08/21        Entry Number 126          Page 3 of 7




674(a)(3). Such expenses may include activities like training, case management, and recruitment and

licensing of foster homes. 45 C.F.R. § 1356.60(c). States have discretion to engage third parties to

provide many of these services.

        HHS has promulgated a regulation that no person may be “denied the benefits of, or subjected

to discrimination in the administration of HHS programs and services based on . . . religion.” 45 C.F.R.

§ 75.300(c). In response to a request from the State, HHS granted South Carolina an exception from

section 75.300(c)’s religious non-discrimination provision on January 23, 2019. See ECF No. 50-2 at

4. South Carolina sought the exception in connection with its use of federal funds to reimburse faith-

based organizations that provide services under the State’s Title IV-E foster care program (“the SC

Foster Care Program”). In particular, the State rooted its request in the experience of Miracle Hill that,

among other things, recruits people to serve as foster parents in the SC Foster Care Program and assists

them in obtaining foster-care licenses. (DE 50-2, p. 1.)

        HHS granted South Carolina’s requested exception as to “Miracle Hill or any other subgrantee

in the SC Foster Care Program that uses similar religious criteria in selecting among prospective foster

care parents.” (DE 50-2, p. 4.) HHS determined that the burden imposed on the free exercise rights

of Miracle Hill and similarly situated religious entities by section 75.300(c)’s religious non-

discrimination provision was not justifiable under the Religious Freedom Restoration Act (“RFRA”),

and that enforcing section 75.300(c) in a manner that could result in Miracle Hill withdrawing from

the SC Foster Care Program “would . . . cause a significant programmatic burden . . . by impeding the

placement of children into foster care.” (DE 50-2, p. 3.) Plaintiffs filed this lawsuit seeking declaratory

and injunctive relief against Defendants for unlawfully authorizing state-contracted, government-

funded foster care agencies to use religious eligibility criteria to exclude qualified families from

fostering children in the public child welfare system. Plaintiffs contend this practice violates the

Establishment, Equal Protection and Due Process Clauses of the United States Constitution and harms

vulnerable children by denying them access to the loving families they desperately need and limits

                                                    3
      6:19-cv-01567-JD         Date Filed 03/08/21        Entry Number 126         Page 4 of 7




opportunities for would-be foster parents to participate in the public child welfare system on the bases

of religion and sexual orientation. As part of the ongoing litigation, Plaintiffs served on the Federal

Defendants a first set of requests for production (“RFPs”) on June 4, 2020. (See DE 102-2.) By

consent, the Federal Defendants’ responses and objections to these RFPs were due July 21, 2020.

Plaintiffs’ 26 RFPs seek information regarding foster care systems in every state in the country,

including specific requests for information about officials and agencies in Texas and Pennsylvania.

(DE 102-2, pp. 10, 12, RFP Nos. 5, 6, 11.) The RFPs also seek documents regarding religious

accommodations of any kind for faith-based foster care or adoption agencies anywhere in the country.

(DE 102-2, pp. 12, 13, RFP Nos. 12–15.)        Federal Defendants produced only the Administrative

Record to Plaintiffs on September 14, 2020.

                                       LEGAL STANDARD

        Under the Administrative Procedure Act (“APA”), “the focal point for judicial review should

be the administrative record already in existence, not some new record made initially in the reviewing

court.” Camp v. Pitts, 411 U.S. 138, 142 (1973) (per curiam). In APA actions, the agency supplies the

court with the record of the materials that were considered by the agency at the time of the challenged

action. See Fla. Power & Light Co. v. Lorion, 470 U.S. 729, 744 (1985) (explaining that the APA

provides for review “based on the record the agency presents to the reviewing court” (citing

Citizens to Preserve Overton Park, 401 U.S. 402)). A party challenging an agency bears a special

burden of demonstrating that the court should reach beyond the record . . . .” Sanitary Bd. v.

Wheeler, 918 F.3d 324, 334 (4th Cir. 2019); Audubon Naturalist Soc’y of the Cent. Atl. States v.

U.S. Dep’t of Transp., 524 F. Supp. 2d 642, 660 (D. Md. 2007) (“[C]laims brought under the APA

are adjudicated without a trial or discovery, on the basis of an existing administrative record . . .

.”). Thus, the Government is entitled to a strong presumption of regularity in its designation of the




                                                   4
       6:19-cv-01567-JD         Date Filed 03/08/21        Entry Number 126          Page 5 of 7




administrative record for review. See, e.g., Outdoor Amusement Bus. Ass’n, Inc. v. Dep’t of

Homeland Security, Civ. No. ELH-16-1015, 2017 WL 3189446, *12 (D. Md. July 27, 2017).

        Courts have discretion to issue a protective order under Federal Rule of Civil Procedure 26(c)

upon a showing of good cause in order to “protect a party from annoyance, embarrassment, oppression

or undue burden or expense.” Fed. R. Civ. P. 26(c)(1); see also Seattle Times Co. v. Rhinehart, 467

U.S. 20, 36 (1984) (stating that “Rule 26(c) confers broad discretion on the trial court to decide when

a protective order is appropriate and what degree of protection is required”); Crawford-El v. Britton,

523 U.S. 574, 598 (1998) (“Rule 26 vests the trial judge with broad discretion to tailor discovery

narrowly and to dictate the sequence of discovery.”). The Court has wide discretion to control the

nature and timing of discovery and “should not hesitate to exercise appropriate control over the

discovery process.” Herbert v. Lando, 441 U.S. 153, 177 (1979); cf. Clinton v. Jones, 520 U.S. 681,

706–07 (1997) (“The District Court has broad discretion to stay proceedings as an incident to its power

to control its own docket.” (citation omitted)). This discretion includes orders forbidding the requested

discovery altogether. Fed. R. Civ. P. 26(c)(1)(A).

                                             DISCUSSION

        Although the Plaintiffs’ claims are couched in terms of constitutional violations,1 their

discovery requests must still be limited to the Administrative Record, absent a “strong showing of bad

faith or improper behavior”. Department of Commerce v. New York, 139 S. Ct. 2551, 2574 (2019).2


1
         Even if the text of the APA standing alone could be understood to permit some leeway for the
consideration of additional non-record evidence, it would plainly subvert the purpose of the APA to permit
plaintiffs to avoid the APA’s strictures and pursue wide-ranging discovery simply by casting their claim as
a “constitutional” one. See Ketcham, 2016 WL 4268346, at *2 (“To distinguish between a ‘stand-alone
constitutional challenge’ and an ‘APA challenge[]’ . . . would run afoul of Congress’s intent.”). That is
because a contrary rule would “incentivize every unsuccessful party to agency action to allege bad faith,
retaliatory animus, and constitutional violations to trade in the APA’s restrictive procedures for the more
even-handed ones of the Federal Rules of Civil Procedure.” Jarita Mesa, 58 F. Supp. 3d at 1238.
2
       Both parties have cited to Department of Commerce as dispositive of the matter. In Department of
Commerce, a group of plaintiffs challenged a decision by the Department of Commerce related to the
Census and raised both statutory and constitutional claims, including a claim based on the equal protection

                                                     5
       6:19-cv-01567-JD          Date Filed 03/08/21         Entry Number 126           Page 6 of 7




In accord with that principle, the APA limits courts’ equitable jurisdiction by dictating what evidence

courts are to evaluate in suits for nonmonetary relief by a “person suffering legal wrong because of

agency action,” 5 U.S.C. § 702, even when that challenged agency action is allegedly “contrary to

constitutional right,” Id. at § 706(2)(B). In such cases, as in all challenges to agency action, “the court

shall review the whole record or those parts of it cited by a party.” 5 U.S.C. § 706; see also Harkness

v. Sec’y of Navy, 858 F.3d 437, 451 n.9 (6th Cir. 2017) (holding an Establishment Clause claim

“properly reviewed on the administrative record”).

        Further, in cases where Congress has provided for judicial review under a statute “without

setting forth the standards to be used or the procedures to be followed,” the Supreme Court “has held

that consideration is to be confined to the administrative record and that no de novo proceeding may

be held.” United States v. Carlo Bianchi & Co., 373 U.S. 709, 715 (1963). The same applies here.

Here, the Federal Defendants have produced an administrative record, and the Plaintiffs have not

alleged bad faith or improper behavior that warrants Federal Defendants producing information beyond

the Administrative Record at this time. Equally, nothing forecloses Plaintiffs from seeking this Court’s

leave to serve additional discovery upon a proper showing of the need for such discovery under the



component of the Due Process Clause. See id. at 2563–64. The Supreme Court held that the district court
“should not have ordered extra-record discovery when it did” because the plaintiffs had not made the
“strong showing of bad faith or improper behavior” needed to justify such a step. Id. at 2574. The Court
further explained that although extra-record discovery was ultimately justified in the case, it became proper
only after the plaintiffs had identified material in the administrative record that justified extra-record
discovery. Id. Before that point, discovery outside the agency record was “premature.” Id.
         Consistent with Department of Commerce, and this Court’s decision here, numerous courts across
the country have restricted review to the administrative record in cases that raise constitutional claims. See,
e.g., Bellion Spirits, LLC v. United States, 335 F. Supp. 3d 32, 44 (D.D.C. 2018); Chiayu Chang v. U.S.
Citizenship & Immigration Servs., 254 F. Supp. 3d 160, 161 (D.D.C. 2017); Ketcham v. U.S. Nat’l Park
Serv., No. 16-CV-17-SWS, 2016 WL 4268346, at *1-2 (D. Wyo. Mar. 29, 2016); Jarita Mesa Livestock
Grazing Ass’n v. U.S. Forest Serv., 58 F. Supp. 3d 1191, 1237–38 (D.N.M. 2014); Tafas v. Dudas, 530 F.
Supp. 2d 786, 803 (E.D. Va. 2008); Harvard Pilgrim Health Care of New England v. Thompson, 318 F.
Supp. 2d 1, 10 (D.R.I. 2004). Indeed, this outcome is a necessary result of Congress’s direction in the APA.
The Supreme Court has instructed that the “power of federal courts of equity to enjoin unlawful executive
action is subject to express and implied statutory limitations.” Armstrong v. Exceptional Child Ctr., Inc.,
575 U.S. 320, 327 (2015).

                                                      6
       6:19-cv-01567-JD         Date Filed 03/08/21         Entry Number 126        Page 7 of 7




principles of APA review. See, e.g., Carlsson v. U.S. Citizenship & Immigration Servs., No. 2:12-cv-

7893-CAS, 2015 WL 1467174, at *10–13 (C.D. Cal. Mar. 23, 2015) (permitting only limited discovery

pertaining to particular claims after a showing of need).

        In short, “when a constitutional challenge to agency action requires evaluating the substance

of an agency’s decision made on an administrative record, that challenge must be judged on the record

before the agency.” Bellion Spirits, LLC v. United States, 335 F. Supp. 3d 32, 43 (D.D.C. 2018); see

also n. 2, supra. Based on the Plaintiffs’ claims, this Court will ultimately be called on to “evaluat[e]

the substance of an agency’s decision,” namely the January 2019 conditional exception. That

evaluation rests on the administrative record, just as the APA requires.

                                           CONCLUSION

        For the foregoing reasons, it is Ordered that the Federal Defendants’ Motion for Protective

Order is granted.

        AND IT IS SO ORDERED.

                                                                _________________________
                                                                Joseph Dawson, III
                                                                United States District Judge

Greenville, South Carolina
March 8, 2021




                                                   7
